Title: Introductory Note: Report on the Subject of Manufactures, [5 December 1791]
From: 
To: 


[Philadelphia, December 5, 1791]
When The Papers of Alexander Hamilton, X, was published in 1966 the Tench Coxe Papers in the Coxe Family Papers, which then, as now, were located in the Historical Society of Pennsylvania, were not open to scholars. Through the courtesy of Mr. Daniel M. Coxe, however, the editors received a copy of a draft by Coxe of a paper on manufacturing. This was printed under the title “Tench Coxe’s Draft of the Report on the Subject of Manufactures,” 1790.
Since 1966 an examination of the Tench Coxe Papers has revealed additional contributions by Coxe to Hamilton’s “Report on the Subject of Manufactures.” In the first place, Coxe wrote a first draft, dated September, 1790, which consists of three manuscript pages. This document is printed below under the title of “Tench Coxe’s First Draft.” In the second place, Coxe’s draft printed in The Papers of Alexander Hamilton in 1966 has proved to be incomplete. A more complete and accurate version of this document is printed below as “Tench Coxe’s Second Draft.” Some doubts remain concerning the order in which Coxe’s draft was written, for various pages of the manuscript are not numbered and were originally scattered throughout the Tench Coxe Papers. When questions concerning the order have arisen, the editors have used as a guide “Alexander Hamilton’s First Draft of the Report on the Subject of Manufactures,” 1790, on the assumption that Hamilton reproduced Coxe’s material in the same order in which Coxe had presented it.
As Jacob E. Cooke has pointed out in detail, Hamilton relied far more heavily than had originally been suspected on Coxe’s work in drawing up his own first draft. At the same time, Coxe’s influence can be seen to diminish progressively and drastically in each of Hamilton’s subsequent drafts and his final report. In any event, this is a subject not worth pursuing, for readers can easily reach their own conclusions by comparing the various documents in question.
No attempt has been made to annotate the two Coxe documents printed below, for the points which they raise have been explained in either the originally published “Tench Coxe’s Draft of the Report on the Subject of Manufactures,” 1790, or “Alexander Hamilton’s First Draft of the Report on the Subject of Manufactures,” 1790.
